EXHIBIT RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Financial Statements For the three and six months ended December 31, 2007 and December 31, 2006 1 RUDY NUTRITION Balance Sheets December 31, 2007 and June 30, 2007 December 31, 2007 June 30, (Unaudited) 2007 ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 145,828 $ 145,828 Accrued expenses 391,178 309,263 Notes payable 1,746,099 1,746,099 Total liabilities 2,283,105 2,201,190 Commitments and contingencies Convertible Series A redeemable preferred stock; $0.01 par value; 80,000 shares authorized; 13,850 shares issued and outstanding; preference on liquidation $100 per share 1,385,000 1,385,000 Stockholders' equity (deficit): Common stock:$0.001 par value; 600,000,000 shares authorized; 46,000 issued and outstanding at December 31, 2007 and June 30, 2007 46 46 Additional paid-in capital 31,809,496 31,809,496 Accumulated deficit (35,477,647 ) (35,395,732 ) Total stockholders' equity (deficit) (3,668,105 ) (3,586,190 ) Total liabilities and stockholders' equity (deficit) $ - $ - See accompanying notes to financial statements 2 RUDY NUTRITION Statements of Operations Three months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Sales and revenues $ - $ - Costs and expenses Interest expense 40,958 41,201 40,958 41,201 Loss from continuing operations before income taxes (40,958 ) (41,201 ) Income taxes - - Net loss $ (40,958 ) $ (41,201 ) Net loss per common share, basic and diluted $ (0.89 ) $ (0.90 ) Weighted average common shares outstanding 46,000 46,000 See accompanying notes to financial statements. 3 RUDY NUTRITION Statements of Operations Six months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Sales and revenues $ - $ - Costs and expenses Interest expense 81,915 83,774 81,915 83,774 Loss from continuing operations before income taxes (81,915 ) (83,774 ) Income taxes - - Net loss $ (81,915 ) $ (83,774 ) Net loss per common share, basic and diluted $ (1.78 ) $ (1.82 ) Weighted average common shares outstanding 46,000 46,000 See accompanying notes to financial statements. 4 RUDY NUTRITION Statements of Cash Flows Six months ended December 31, 2007 and December 31, 2006 (Unaudited) 2007 2006 Operating activities Net loss $ (81,915 ) $ (83,774 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount - 1,372 Accrued expenses 81,915 82,402 Net cash used in operating activities - - Investing activities Net cash used in investing activities - - Net cash used in investing activities - - Financing activities Net cash provided by financing activities - - Net cash provided by financing activities - - Net increase in cash and cash equivalents - - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ - $ - Supplemental cash flow information Cash paid for interest and income taxes: Interest $ - $ - Income taxes - - Non-cash investing and financing activities: See accompanying notes to financial statements. 5 RUDY NUTRITION Notes to Financial Statements NOTE 1:ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and business operations The financial statements include the accounts of Rudy Nutrition (“Nutrition”) (formerly AccuPoll Holding Corp.).Nutrition operated through its two wholly owned subsidiaries, AccuPoll, Inc. and Z-Prompt, Inc. until they each filed a voluntary bankruptcy case under Chapter 7 of the United States Bankruptcy Code.The AccuPoll, Inc. petition was filed in the United States Bankruptcy Court in the Central District of California, case number 06-10164 on February 21, 2006.The Z-Prompt, Inc. petition was filed in the same court, case number 06-10170 on February 22, 2006. AccuPoll, Inc. was engaged in the design and development of a voting system with an intuitive touch-screen interface that provided a polling place electronic voting solution primarily to states and counties in the United States. Z-Prompt, Inc. had a nationwide network of computer hardware technicians who could assist with maintenance of the AccuPoll, Inc. equipment. Subsequent to its two subsidiaries filing voluntary bankruptcy cases under Chapter 7 of the United States Bankruptcy Code, Nutrition had no operations and temporarily ceased filing with the Securities and Exchange Commission. On
